t c no united_states tax_court kenneth l nordtvedt petitioner v commissioner of internal revenue respondent docket no filed date p adjusted the basis in his retirement annuity by an inflation factor to take account of inflation between the date of his contributions to the retirement_plan and the annuity_starting_date for purposes of calculating the amount of his pension annuity subject_to federal_income_tax p further adjusted the basis in his retirement annuity to account for expected inflation over his actuarial life for purposes of calculating the amount of his pension annuity subject_to federal_income_tax held p may not adjust the basis in his retirement annuity to account for inflation for purposes of calculating the amount of his pension annuity subject_to federal_income_tax kenneth l nordtvedt pro_se virginia l hamilton for respondent -- - opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner may adjust the basis in his retirement annuity by an inflation factor to take account of inflation between the date of his contributions to the retirement_plan and the annuity_starting_date thereby increasing his basis from the amount of dollar_figure to an adjusted_basis of dollar_figure for purposes of calculating the amount of his pension annuity subject_to federal_income_tax and whether petitioner may further adjust the basis in his retirement annuity to take into account expected inflation over his actuarial life for purposes of calculating the amount of his pension annuity subject_to federal_income_tax background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in friday harbor washington at the time he filed his amended petition petitioner was employed by montana state university from ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure september of until he retired in july of montana state university participates in the montana teachers retirement_system of the state of montana mtrs a qualified defined benefit pension_plan under sec_401 a during his employment petitioner made mandatory after-tax contributions to the mtrs from july of to july of petitioner made after-tax contributions in accordance with montana state law allowing for additional contributions to build up a retirement base petitioner’s contributions to the mtrs were as follows year taxed contribution dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number petitioner’s nominal basis in his pension_plan is dollar_figure since petitioner’s retirement in july of he has been receiving a q4e- gross pension payment of dollar_figure annually the formula used by the mtrs to determine the taxable_portion of petitioner’s pension based on his after-tax contributions the formula is in accordance with the rules prescribed by the regulations promulgated under the internal_revenue_code see sec_1_72-4 income_tax regs according to the formula the portion of petitioner’s pension income that is subject_to tax in based on the nominal value of his after- tax contributions and the age of petitioner at his retirement in is dollar_figure petitioner reported dollar_figure as the amount of his pension that was subject_to tax in to arrive at this figure petitioner first adjusted the basis in his retirement annuity by an inflation factor to take account of inflation between the date of his contributions to the retirement_plan and the annuity_starting_date according to his calculation petitioner’s basis as of his retirement in was dollar_figure instead of the nominal basis of dollar_figure petitioner then adjusted the basis in his annuity as of the date of his retirement to account for expected inflation over his actuarial life discussion petitioner’s total pension income in was dollar_figure pursuant to the applicable regulation which allows for recovery_of petitioner’s basis in the pension the taxable_portion of - - petitioner’s pension was dollar_figure see sec_1_72-4 income_tax regs petitioner agrees that the determination of the taxable_portion of dollar_figure is in accordance with the regulations however petitioner maintains that the taxable_amount should be reduced by dollar_figure for in order to take into account the effect of inflation on his contributions petitioner’s contention that he is entitled to adjust the basis in his annuity pension to account for inflation is incorrect sec_61 provides that gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 provides that gross_income includes income from annuities the supreme court has reasoned that congress intended ‘to use the full measure of its taxing power’ when it created the income_tax 434_us_77 quoting 309_us_331 the court explained that congress intended to tax all gains except those specifically exempted ’ id pincite quoting 348_us_426 there is no statutory or regulatory provision permitting petitioner to exempt gain which may be attributable solely to inflation by adjusting the basis in his annuity pension to account for such inflation ’ we note that when congress intends for inflation to be taken into account it does so by providing for it by statute continued -- - the pension_plan administered by the mtrs is a qualified defined benefit pension_plan as provided for in sec_401 a the taxation of the distributee of such a plan is governed by sec_402 sec_402 provides that the amounts distributed under a sec_401 plan shall be taxable to the distributee under sec_72 sec_72 provides in general that amounts received under an annuity_contract are includable in gross_income except to the extent that such amounts are considered to be a reduction or return of consideration paid specifically sec_72 a provides that unless otherwise provided gross_income includes any amount_received_as_an_annuity under an annuity_contract sec_72 however provides that a portion of the annuity will be excluded from gross_income in particular gross_income does not include that part of any amount_received_as_an_annuity under an annuity_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date see sec_72 sec_1_72-4 income_tax regs this ratio is referred to as the exclusion_ratio sec_72 sec_1_72-4 income_tax regs sec_72 as relevant here defines the investment_in_the_contract to be the aggregate amount continued see eg sec_1 d bartley v commissioner tcmemo_1998_322 n - of premiums or other consideration paid for the contract or in the instant case petitioner’s after-tax basis the expected_return amount is determined by multiplying at the commencement of the annuity the total of the annuity payments_to_be_received annually by a multiple based on the annuitant’s age and for contributions prior to on the annuitant’s sex sec_1 a income_tax regs the application of the exclusion_ratio to each annuity_payment determines the amount excluded from the gross_income of the annuitant and thus not subject_to federal_income_tax this excluded amount represents that part of the annuity_payment which accounts for the return of the annuitant’s investment in the annuity in the relevant statutes governing the determination of the taxable_amount of a pension_plan annuity there is no provision for or mention of any adjustment to an annuitant’s basis or investment in his annuity to take account of inflation from the date the annuitant first began to contribute to the annuity to the annuity_starting_date nor is there any provision permitting an adjustment to take account of inflation via a discount factor from the date of the commencement of the annuity until the nontaxable basis has been fully repaid to the annuitant when a statute is clear on its face we require clear unequivocal evidence of legislative purpose before construing a --- - statute to override the plain meaning of the words used therein see 89_tc_1216 83_tc_742 the legislative_history of the statutes relevant to this case contains no evidence that congress intended that there be any adjustment to account for inflation as with the statutes the regulations also contain no mention of inflation adjustments the regulations under sec_72 are interpretative regulations such regulations must be upheld unless unreasonable and plainly inconsistent with the revenue statutes 333_us_496 the regulations under sec_72 are not unreasonable and are not plainly inconsistent with the statute with respect to the issue presented in the instant case the regulations promulgated under sec_72 are of long standing originally adopted on date by t d 1956_2_cb_29 while there have been numerous amendments to the regulations none have affected the issue at bar with respect to the longevity of these regulations the supreme court has stated that long-standing rules should not be overruled except for weighty reasons see 348_us_187 as discussed below there are no such weighty reasons in the instant case while there are no cases directly on point dealing with pension plans or annuities the issue decided in 77_tc_1361 involved the same principles in hellermann v commissioner supra the taxpayers argued that gain that was realized from the sale of property should be adjusted to take into account the inflation that occurred during the ownership of the property we disagreed first we relied upon the well-established doctrine that congress has the power and authority to establish the dollar as a unit of legal value with respect to the determination of taxable_income independent of any value the dollar might also have as a commodity id pincite for this proposition we relied upon ‘this court has consistently denied taxpayers deductions for losses due to inflation and has repeatedly rejected the argument that inflation is a proper ground for failing to report income see 68_tc_422 affd 611_f2d_1260 9th cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir bartley v commissioner tcmemo_1998_322 ruben v commissioner tcmemo_1987_277 downing v commissioner tcmemo_1983_97 warren v commissioner tcmemo_1982_696 notter v commissioner tcmemo_1982_96 cunninghman v commissioner tcmemo_1981_365 milkowski v commissioner tcmemo_1981_225 crossland v commissioner tcmemo_1976_ other courts have reached the same conclusions when faced with similar situations see 804_f2d_868 5th cir the taxpayers’ contention that they are entitled to an inflation adjustment to their interest_income is plainly incorrect 646_f2d_1185 7th cir the market price of gold in terms of dollars is irrelevant to the determination of taxable_income affg tcmemo_1979_201 108_f2d_407 7th cir attaching no significance to the statutory gold content of the dollar as a factor in the determination of gain from the sale of capital assets daugherty v united_states cl_ct taxpayer not entitled to inflation factor deduction - cases upholding congress’ right to provide for a currency having a uniform legal value that did not necessarily correspond to the market_value of gold bullion which backed the currency see 294_us_330 294_us_317 294_us_240 legal tender cases u s wall as a second ground for rejecting the taxpayers’ position in hellermann v commissioner supra we relied upon the doctrine_of common interpretation ie defining income on the basis of the understanding of a lay person not an economist see id pincite under this doctrine the taxpayers’ gain must be measured on the basis of the nominal gain on the sale of property not on the basis of a gain reduced by an inflation factor or the real gain in an economic sense see id n jeither the constitution nor tax laws ‘embody perfect economic theory ’ id quoting 279_us_333 in hellermann v commissioner supra the taxpayers were arguing that the government’s failure to take inflation into account to determine gain_or_loss resulted in the taxation of return_of_capital this is the essence of petitioner’s argument in the instant case however as previously stated the applicable statutes and regulations do not provide that petitioner may take inflation into account see sec_72 sec_401 and hellermann v commissioner supra pincite sec_1 and income_tax regs accordingly we hold that petitioner may not adjust the basis in his retirement annuity to account for inflation for purposes of calculating the amount of his pension annuity subject_to federal_income_tax decision will be entered for respondent
